Title: To James Madison from William Kirkpatrick, 28 June 1803
From: Kirkpatrick, William
To: Madison, James


					
						Sir
						Malaga 28 June 1803
					
					The enclosed is duplicate of the last Letter I had the honor of addressing you under date 28 May, and 

of the Letters from Mr. OBrien therein referred to.
					You will now please to receive the Semi-Annual Return of Arrivals of Vessels in this Port.
					In my Letter of the End of December last, I informed you of the Appointment I had made of John 

Dandeya to act as Vice Consul for the Ports of Motril, & Almuñecar on this Coast; His Catholic Majesty has 

since granted his Exequatur to permit his exercising the Employment at said Places.  I am very respectfully Sir 

Your most obed & he. St.
					
						Willm: Kirkpatrick
					
					
						P.S.  I take the Liberty of inclosing you Copy of a Letter I have just received from Mr. OBrien of Algiers dated 4 

June.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
